Citation Nr: 1501100	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a right hand disability other than right ulnar neuritis.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a bilateral elbow disability.

7.  Entitlement to service connection for a bilateral wrist disability.

8.  Entitlement to service connection for a bilateral ankle disability.

9.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of methicillin-resistant staphylococcus aureus (MRSA).


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to June 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2010 (orthopedic and hypertension claims) and September 2012 (MRSA and cervical spine disability claims) of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Fort Harrison, Montana, respectively.  

The Veteran testified before the undersigned Veterans Law Judge in June 2014, a transcript of that hearing is of record.

In November 2014, the Veteran appointed the Wounded Warrior Project as his new representative.

The issues of entitlement to service connection for a cervical spine disability, a bilateral shoulder disability, bilateral hand (other than right ulnar neuritis), bilateral elbow, bilateral wrist and bilateral ankle disabilities, and compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of methicillin-resistant staphylococcus aureus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension was not present in service, hypertension resulting in a compensable rating was not demonstrated within a year of service, and hypertension is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) ( West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in June 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is presently in receipt of disability benefits from the Social Security Administration.  In fact, the Veteran specifically noted that he had not yet applied for such benefits at his June 2014 hearing and no indication of any Social Security Administration records has been demonstrated in the records since that time.  

Of note, while the Board is remanding the issue of entitlement to compensation for MRSA because there is a possibility that treatment records from a government facility exist, the records which may exist are circa 2010.  Given the analysis below, wherein the Veteran's hypertension is already confirmed as early as 2006 (thereby establishing a current disability based on the evidence of record), and given that the Veteran is not shown to have hypertension in service or any indication current hypertension is related to service (thereby establishing no in-service element or nexus to service), the Board finds that even if the 2010 treatment records are found on remand, they would not assist the Veteran with prevailing on his claim for service connection for hypertension.  Importantly, the Veteran himself does not indicate that the 2010 records are in any way related to his hypertension claim or that they provide evidence to show that any current hypertension is related to an incident in service.  Rather, he clearly states they relate to treatment for chest pain, which he alleges caused his MRSA infection.  Therefore, the Board finds that any additional treatment records which may exist would not serve to further demonstrate service connection for hypertension and would only further delay a decision on that issue.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his hypertension.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of in service hypertension and there is no competent evidence otherwise suggesting a relationship between the Veteran's current hypertension and his military service.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Hypertension is defined by VA as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater; and isolated systolic hypertension is systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background and Analysis

Service treatment records are silent as to any treatment for or complaints of high blood pressure or hypertension.  An April 2004 service treatment record (STR) notes that during treatment following injury secondary to a rocket propelled grenade (RPG) blast in April 2004, it was noted that the Veteran's blood pressure was 141/88 at nine pm but 108/63 an hour later.  Also, the Veteran's blood pressure was recorded as 130/88 in his February 2005 report of medical examination for the purpose of separation, and in a history provided by the Veteran for the same examination, he denied having a history of high or low blood pressure.

Post-service treatment records include a June 22, 2006 treatment note from the VA medical center in Temple, Texas which notes that the Veteran had a blood pressure reading of 142/91.  Hypertension was noted and the Veteran was prescribed hydrochlorothiazide.  

A treatment record from the Fort Hood medical center during treatment for chest pain included a first blood pressure reading during treatment of 141/97.  Five additional blood pressure readings were taken within two and a half hours.  Those readings were as follows:  145/94, 129/80, 112/78, 126/78 and 125/91.  

A September 2008 treatment note from Temple VA medical center noted elevated blood pressure.  It was noted that the Veteran was found to have a body mass index of 30.9 which was classified as obese.  The risks of obesity including hypertension and participation in a weight management program were discussed.

A December 2008 VA medical center treatment note reported elevated blood pressure.  
A November 2010 sleep medicine consultation noted that the Veteran's blood pressure was elevated.  The Veteran was counseled on the importance of regular exercise in the control of blood pressure and diet and weight control, it was noted that a reduction in weight could improve the Veteran's elevated blood pressure.  A later November 2010 treatment record demonstrates that the Veteran was found to be obese with a body mass index of 32.9.

During his June 2014 videoconference hearing, the Veteran stated that he was first diagnosed with hypertension in July 2005 and that he was treated for hypertension during service in Germany.  However, the Veteran was released from service in June 2005, so a diagnosis of hypertension would not establish entitlement to service connection unless the evidence showed the Veteran met the criteria for a compensable rating for hypertension within a year of separation from service, which the evidence does not snow in the instant case.  As for his allegation of being treated for hypertension in service, the Board notes that in February 2005, a few months prior to separation from service, the Veteran denied having a history of high blood pressure.

The evidence of record does not indicate an incurrence of hypertension in service.  Although a single episode of high blood pressure is noted in association with treatment for an unrelated disorder; hypertension was not noted at the time and none of the blood pressure readings noted during military service meet the criteria for a diagnosis of hypertension under VA regulations.

Moreover, as noted above, although the Veteran's first diagnosis of hypertension appears in treatment records within a year and ten days of his discharge, his diastolic pressure is not shown to be predominantly 100 or more within that period.  Thus, the Veteran is not shown to have compensable hypertension within a year of service and presumptive service connection is not warranted.

The Board is cognizant of the Veteran's lay assertions that his hypertension is related to service.  However, the Veteran nor does not possess the specialized education, training, or experience to determine that the symptoms he experienced in service support a diagnosis of hypertension in service or that his present diagnoses are due to such service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d at 1372.

The evidence of record contains no competent evidence relating the Veteran's hypertension to service, and the Veteran's current high blood pressure is related in November 2010 by his physician to his obesity.  The competent and credible evidence of record fails to demonstrate an in-service incurrence of hypertension, or evidence of compensable hypertension within a year of the Veteran's separation, or a relationship between the Veteran's hypertension and his service. 

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Additional development is necessary prior to the adjudication on the Veteran's claims for service connection for his claimed cervical spine, shoulder, hand, elbow, wrist and ankle disabilities.

Initially, the Veteran was provided with a VA examination in August 2012 that addressed the etiology of the Veteran's cervical spine and right shoulder symptoms.  

The examiner stated that, following a review of the claim file, it was less likely than not that a cervical spine disability and radiculopathy of the right shoulder was caused by or related to service.  The examiner noted that there was, in fact, evidence of a blast injury in 2004 but no evidence of subsequent right arm complaints following the injury until 2012.  However, a September 2008 VA medical center treatment note demonstrates that the Veteran complained of back and neck pain and a February 2010 treatment record demonstrated chronic "electrical pain in the right shoulder which was worse with movement."  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A new examination which addresses the Veteran's earlier treatment for right shoulder and neck pain, as well as the Veteran's assertion of pain in those regions since 2004, is warranted.

The Veteran additionally asserts that he hurt his left shoulder, wrists, elbows and ankles during an April 2004 injury.  While the service treatment records do not demonstrate such injuries, the RPG blast is confirmed and it is plausible that the Veteran had such injuries.  Additionally, service treatment records demonstrate an August 2004 injury to the right hand, which may have included the right wrist.

The evidence does not include any competent evidence on the issue of whether or not a left shoulder, bilateral wrist, bilateral elbow or bilateral ankle disability, if existent, is related to service.  As the evidence of record indicates that there may be a link between the Veteran's service and any existing left knee disability, a VA examination is necessary, particularly given the documented combat incident in question.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, in statements in support of his claim, and during his June 2014 Board hearing, the Veteran has asserted that he contracted MRSA in November 2010 secondary to unclean facilities and expired medication at the Wichita VA medical center.  The Veteran has asserted on many occasions that he sought treatment for chest pain at Wichita VA medical center and then, a few days later, developed an abscess and sought treatment for MRSA at the Wichita and later the Temple VA medical center.

A review of the treatment records demonstrates that the Veteran was treated at those VA medical centers but, prior to his treatment for MRSA, was last treated at that Wichita VA medical center for pruritus of the skin in June 2010.  Treatment records demonstrate absolutely no treatment for chest pain in November 2010 at the Wichita VA medical center.  

During his August 2012 VA examination, the Veteran suggested that he was seen for respiratory complaints in Fort Riley, Kansas and at a community based outpatient clinic before receiving treatment at the Wichita VA medical center.  

The Board notes that the Veteran is shown to have worked at Fort Riley and that there is a VA clinic in Junction City, ten miles from Fort Riley.  While the Veteran has insisted that he contracted MRSA secondary to treatment at the Wichita VA medical center, it is possible that the Veteran was incorrect about the facility where he received treatment for chest pain and further development is necessary in order to ensure that any and all treatment records are available for review prior to adjudication.


Accordingly, the case is REMANDED for the following action:

1.  With all necessary assistance from the Veteran, obtain treatment records not already associated with the claim file from VA and/or the Department of Defense (to include treatment records from Fort Riley as well as the Junction City VA clinic and all surrounding VA medical centers and clinics) and private facilities where the Veteran may have received treatment for chest pain immediately prior to his treatment for MRSA in November 2010.

2.  Thereafter, complete any and all additional necessary development pursuant to the Veteran's 1151 claim for MRSA.

3.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a cervical spine, bilateral shoulder, bilateral hand (other than right ulnar neuritis), bilateral wrist and/or bilateral ankle disability is related to service.

If the Veteran's cervical spine disability is found by the VA examiner to be at least as likely as not related to service, then the examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) a right shoulder disability is caused by or aggravated by that cervical disability.  If aggravation of the right shoulder disability is found, the examiner must attempt to determine the baseline level of severity of the right shoulder disability prior to aggravation by the cervical spine disability.  

The examination report must include a complete rationale for all opinions expressed.  If any examiner feels that the requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


